DETAILED ACTION
This office action follows a reply filed on June 23, 2021.  Claims 1, 7 and 11 have been amended.  Claims 1, 4-9 and 11 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to limit the structures of Formulae (A) and (B); however, upon further consideration, a new ground(s) of rejection is proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 4-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 10,590,272) in view of Wang (US 2015/0044485), He (US 2015/10105505), Liao (US 2016/0340546), and Liu (US 2017/0260367), as evidenced by AsahiKASEI (TUFTEC, Asahi Kasei, 2021, 5 pages), Sabic (Noryl SA9000 Resin Solubility Guide, Sabic, May 2019, 4 pages), Vallance (US 2006/0135705) and SciFinder (CAS Registry Number 2212-81-9, 2020, 1 page).
Jung teaches a thermosetting resin composition for printed circuit boards, comprising the following (col. 12, ll. 49-60), where the parts are based on 100 parts by weight of the composition, which is the same as weight percent: 
(a) 20-50 parts poly(phenylene ether) having two or more unsaturated substituent groups, such as vinyl groups, at both ends of the molecular chain 
(b) 5-45 parts of three or more cross-linking curing agents consisting of 
(b1) a hydrocarbon-based cross-linking agent, specifically polybutadiene having a Mn of about 500-1600, based on a degree of polymerization of 10-30 (col. 7, ll. 40-56), which meets applicants’ (b);
(b2) a cross-linking agent containing three or more functional groups, specifically listed to include triallyl isocyanurate (TAIC), 1,3,4-trivinyl cyclohexane (TVCH), and the like (col. 7, ll. 57-62); and
(b3) a rubber having a block structure, such as styrene-butadiene block copolymers, exemplified as P1500 provided by Asahi Kasei, which as evidenced by Asahi KASEI is a hydrogenated styrene butadiene block copolymer (SEBS) having a styrene content of 30% (pp. 2-3); 
where each of the above cross-linking curing agents may be present in a range of 1.65-15 wt% OR may be present in a mixing ratio of b1:b2:b3=1-20:1-20:1 (col. 8, l. 51 to col. 9, l. 4); 
(c) 10-30 parts flame retardant, which include brominated flame retardants, such as ethylene bistetrabromophthalimide and decabromodiphenyl ethane (col. 10, ll. 10-19); and phosphorus-based flame retardants, such as phosphate-based flame retardants (col. 9, l. 64 to col. 10, l. 2), which meets applicants’ (e);

a reaction initiator, specifically listed to include  in an amount of about 2-5 parts based on 100 parts by weight of the poly(phenylene ether), exemplified (Perbutyl P) and specifically listed to include α,α’-bis(t-butylperoxy-m-isopropyl)benzene, which, as evidenced by SciFinder, is the same as bis(tert-butyldioxyisopropyl)benzene (p. 1), and as evidenced by the instant specification has a reactive oxygen content of about 9% (p. 20), and therefore meets applicants’ (g).
Choosing a composition comprising 20 wt% poly(phenylene ether), 10 wt% polybutadiene, 10 wt% TAIC, 10 wt% hydrogenated styrene butadiene rubber block copolymer, 10 wt% flame retardant, 40 wt% inorganic filler and about 0.4-1 wt% reaction initiator is one example within the teachings of Jung that meets the claimed ranges.
Therefore, it can be seen that the ranges suggested by the teachings of Jung overlap with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Jung teaches that a poly(phenylene ether) having two or more vinyl groups at both ends of the molecular chain thereof is usually used, exemplifying methacrylate terminated poly(phenylene ether), but the use of a typical unsaturated double bond moiety known in the art other than the vinyl group also falls within the scope of the present disclosure (col. 5, ll. 21-25).
Wang teaches a resin composition useful for a printed circuit board comprising:
vinyl-containing polyphenylene ether resin, specifically a vinyl benzyl ether polyphenylene ether or a methacrylate-terminated polyphenylene ether resin (p. 2, [0050] to p. 3, [0061]), specifically listing and exemplifying the resins to include SA-9000 and OPE-2St (p. 3, [0061] and p. 5, [0104]-[0105]); and 
styrene-butadiene copolymer, which acts as a crosslinker between the resins, obtaining a desirable compatibility and laminated thermal resistance without causing undesirable decrease of solder dip test and peeling strength of copper foils (p. 4, [0067]), teaching the styrene-butadiene copolymer to include hydrogenated diene-butadiene-styrene copolymer (p. 4, [0068]-[0069]), suggesting SEBS, teaching that the vinyl benzyl ether polyphenylene ether resin has high compatibility with the styrene-butadiene copolymer, such that when a mixture is formed, precipitation or separation into two layers can be avoided (p. 4, [0062]).  Wang actually exemplifies a 50:50 blend of vinyl benzyl ether polyphenylene ether and methacrylate-terminated polyphenylene ether resin (p. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a blend of vinyl benzyl ether polyphenylene ether and methacrylate-terminated polyphenylene ether as the polyphenylene ether resin of Jung, as the composition of Jung includes a hydrogenated styrene-butadiene copolymer and Wang teaches that the vinyl benzyl ether polyphenylene ether has high compatibility with hydrogenated styrene-butadiene copolymer. 
Additionally, it would have been obvious to use a 50:50 blend, or weight ratio of 1, as this is a blend used in the art of polyphenylene ether resin compositions for preparing printed circuit boards, as taught by Wang and as further evidenced by Liu (p. 6, Table 1, resin systems (a2) and (a4)).

Jung nor Wang teach the claimed structures of the functionalized polyphenylene ethers; however, Jung specifically teaches that the poly (phenylene ether) may be used without particular limitation in structure (col. 4, ll. 51-59), and Wang teaches that the polyphenylene ether is not specifically limited so long as it is a polyphenylene ether resin with an end group having an unsaturated double bond, and is not limited to the structures shown by formulae (1) or (5).
He teaches varnishes for making laminates and prepregs that are used to manufacture printed circuit boards, teaching the varnish as comprising a polyphenylene ether having the formula of the following (p. 2, [0016]-[0017]):

    PNG
    media_image1.png
    150
    324
    media_image1.png
    Greyscale

Therefore, choosing a polyphenylene ether having the above structure or where the acrylate functional groups are substituted for vinyl benzyl groups is prima facie obvious, as Jung nor Wang limit the structure of the polyphenylene ether, so long as the unsaturated functional groups are present, and He teaches that polyphenylene ethers having the structure below, where R1 and R2 are the unsaturated functional groups, are suitable for use in resin compositions for preparing printed circuit boards:

    PNG
    media_image2.png
    102
    143
    media_image2.png
    Greyscale

As to the OH value of the polyphenylene ether resin, Jung teaches the poly(phenylene ether) resin as being possible to satisfy moisture resistance characteristics and dielectric characteristics due to improvement in “a decrease in –OH group” (col. 4, ll. 60-67), further teaching that the alcohol groups positioned at both ends of the polyphenol are deformed into a vinyl group having a low polarity (col. 5-6); therefore it would have been obvious to one of ordinary Jung teaches that the decrease in the OH groups provides improved moisture resistance and dielectric characteristics.
Additionally, the polyphenylene ether exemplified by Jung has an OH content of about 300 ppm, as evidenced by Sabic (p. 2), which is the same as about 0.2 mg KOH/g.
Even further, Liao teaches polyphenylene ether resins used for preparing copper clad laminates in the field of printed circuit boards, teaching the following (p. 1):

    PNG
    media_image3.png
    92
    398
    media_image3.png
    Greyscale

Therefore, preparing the composition of Jung using a weight ratio of 1.0 of a combination of styrene functionalized polyphenylene ether and methacrylate functionalized polyphenylene ether, where both have an average OH number of 0.001-0.1 is prima facie obvious, as Wang teaches that the inclusion of the styrene functionalized polyphenylene ether allows for an improvement in the compatibilization with the styrene butadiene block copolymer, and Liao teaches that a low hydroxyl number is necessary for providing good electrical properties in printed circuit boards.

Jung teaches crosslinking agent (b2) a cross-linking agent containing three or more functional groups, specifically listed to include triallyl isocyanurate (TAIC), 1,3,4-trivinyl cyclohexane (TVCH), and the like (col. 7, ll. 57-62); however, does not teach or suggest the claimed crosslinking agents.
Liu teaches resin compositions for use in preparing prepreg and laminates for printed circuit boards, teaching a combination of polyphenylene ether resins having vinyl groups, such as styrenic or methacrylate end groups (p. 3), elastomers comprising butadiene and/or styrene (p. 4, [0031]), and isocyanurates, teaching them to include triallyl isocyanurate and triallyl cyanurate (p. 4, [0032]).
Therefore, using triallyl cyanurate in place of triallyl isocyanurate is prima facie obvious, as Liu teaches these crosslinking agents as functional equivalents in the art of polyphenylene ether resin compositions used in the art of printed circuit boards.

As to the elastomers, Wang teaches the inclusion of block copolymers, such as styrene butadiene block copolymers; however, does not teach or suggest the claimed thermoplastic resin.  
Liu teaches the suitable elastomers as the following (p. 4):

    PNG
    media_image4.png
    221
    406
    media_image4.png
    Greyscale

Therefore, choosing a hydrogenated styrene-isoprene-styrene copolymers (also known as SEPS) and hydrogenated styrene-butadiene/isoprene-styrene copolymers (also known as SEEPS) is prima facie obvious, as Liu teaches that these are functional equivalents to hydrogenated styrene-butadiene block copolymers taught by Jung in the art of polyphenylene ether resin compositions used in the art of printed circuit boards.

Jung in view of Wang, He, Liao and Liu is prima facie obvious over instant claims 1 and 4-6.
As to claim 11, Jung teaches a general method of preparing the functionalized polyphenylene ether resins, teaching a method of carrying out a redistribution reaction on a high molecular weight polyphenylene ether in order to modify it into a lower molecular weight polyphenylene ether resin by way of a radical initiator and/or catalyst and a bisphenol compound, providing a lower molecular weight polyphenylene ether with alcohol groups positioned at the ends which can be deformed into a vinyl groups (col. 5-6).
Liao exemplifies preparing functionalized PPE resins for use in printed circuits, by preparing “PPE-A5” prepared by reacting 2,6-dimethylphenol and tetramethyl bisphenol A in a solvent comprising a copper and amine complex, and in the presence of oxygen, which is then reacted with bisphenol A and benzoyl peroxide to reduce the molecular weight from 25000 g/mol to 2020 g/mol, and subsequently grafted with chloromethane styrene to prepare a polyphenylene ether having alkenyl groups at two ends, an OH number of smaller than 0.01 and a molecular weight (Mn) of 2133 g/mol (PPE-B2) (p. 6, [0118]-[0120]).  
Therefore, preparing the functionalized polyphenylene ethers, as claimed, is prima facie obvious, as this is known method of preparing such polymers, as taught by Liao.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 10,590,272) in view of Wang (US 2015/0044485), He (2015/0105505), Liao (US 2016/0340546), and Liu (US 2017/0260367), as applied above to claims 1, 4-6 and 11, and further in view of Zeng (US 10,093,800) and Endo (US 10,047,224).
Jung in view of Wang and He is prima facie obvious over instant claims 1, 4-6 and 11, as described above and applied herein as such, as Jung in view of Wang, He, Liao and Liu teach the claimed polyphenylene ether resin compositions which are useful for preparing printed circuit boards.

Zeng teaches suitable phosphorus-based flame retardants for polyphenylene ether resin compositions, in addition to the brominated flame retardants, specifically listing them to include OP-930 (col. 12, ll. 48-50), which as evidenced by Vallance is aluminum diethylphosphinate (p. 8, [0079]).
As to claim 8, Zeng also teaches suitable phosphorus-based flame retardants to include 10-(2,5-dihydroxyphenyl)-9,10-dihydro-9-oxa-10-phosphaphenanthrene-10-oxide (col. 12, ll. 40-44), which meets applicants’ Formula (D).
As to claim 9, Jung exemplifies the inclusion of bis(tert-
butylperoxyisopropyl)benzene (Perbutyl P) as the reaction initiator; however, does not teach dicumyl peroxide.
Zeng teaches the radical initiators to include one or more selected from the group consisting of dicumyl peroxide…di(tert-butylperoxyisopropyl)benzene, etc., where dicumyl peroxide is preferred because it has a high half-life temperature and initial reaction temperature, which will not excessively initiate the curing reaction when curing is not needed or is in semi-curing process, and also will not decrease the storage stability of the polyphenylene ether resin (col. 12, ll. 3-26).
Endo teaches that α,α’-bis(t-butylperoxy-m-isopropyl)benzene is preferred from the standpoint that a cured product being excellent in heat resistance and having a low dielectric constant and dielectric loss tangent can be obtained (col. 18, l. 58 to col. 19, l. 2).
prima facie obvious, as it is within the teachings of the art, and the combination would be expected to provide a cured product having excellent heat resistance, low dielectric constant and dielectric loss tangent, as well as providing storage stability for the polyphenylene resin composition when curing is not intended to be initiated.

Response to Arguments
Applicant’s arguments with respect to the structure of the polyphenylene ethers have been considered but are moot because the new ground of rejection does not rely on Zeng for the teaching of the structure, as challenged in the arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768